Citation Nr: 1621182	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in August 2014 and most recently in June 2015, when the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims.  In a February 2016 Order, the Court vacated and remanded the Board's decision pursuant to a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for the following disabilities: coronary artery disease (CAD), posttraumatic stress disorder (PTSD), tinnitus, and residuals scars.  The Veteran meets the schedular criteria for a TDIU rating for the entire period on appeal. 

The Board's June 2015 decision was based, in part, on a February 2012 VA cardiology examination, a March 2012 VA PTSD examination report, and an October 2012 VA audiology examination report.  The reports reflected that the Veteran could perform sedentary work.

In August 2012, the Veteran reported that his legs hurt and required him to use braces, a cane, and a walker, for ambulation.  Additionally, he reported daily use of an inhaler for breathing.  The Veteran has been diagnosed with moderate to severe tricompartmental (knee) osteoarthritis and chronic obstructive pulmonary disease (COPD); however, importantly, he is not in receipt of service connection for either a knee disability or COPD.

The Veteran contends that his legs swell due to his CAD.  The Board had found that because the Veteran was not service-connected for any leg disability his leg condition was not relevant to whether he was entitled to TDIU.  The parties to the JMR argued that the Board erred in discounting evidence regarding the effect the swelling of his legs had on the Veteran's ability to work. 

There are treatment records which indicate that the Veteran has swelling of the lower extremities  which may be due to his CAD and such was noted in the 2012 VA examination report.  (See also August 2011, June 2012, August 2012, January 2014, and February 2014 clinical records.) 

In a March 2015 informal hearing presentation, the Veteran's representative contended that the Veteran's recent treatment records suggest that his heart condition may have worsened.  (A 2014 VA record reflects that compression socks were issued.)

The Board also notes that an April 2012 VA primary care note reflects that the Veteran reported swelling of his legs since his CABG in June 2011 and had noticed an increase.  However, the examiner noted that there was "no evidence of CHF, supported by negative orthopnea, dyspnea, JVD.  Therefore, swelling of legs unlikely to be secondary to CHF."  The impression was "[lower extremity] edema, likely due to mild chf/DD + venous insufficiency/"

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to determine whether the current severity of his heart condition and whether his lower extremity swelling is related to his CAD and if so, the extent of swelling and its effect, if any, on the Veteran's functioning.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for CAD or leg complaints since February 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an examination of his CAD.  The examiner should discuss whether the Veteran has lower extremity edema (swelling) due which is as likely as not due to his CAD, and if so, the functional limitations due to any such swelling.  The examiner should consider the pertinent evidence of record to include a.) the August 2011, June 2012, and August 2012 clinical records which note swelling; b.) the 2012 VA examination report; c.) the January and February 2014 clinical records; d.) the Veteran's obesity; e.) the April 2012 impression of swelling legs unlikely to be secondary to CHF."  The impression was "[lower extremity] edema, likely due to mild chf/DD + venous insufficiency".

The examiner should provide an adequate statement as to how swelling due to CAD would affect the Veteran's ability to sit for extended periods of time.

3.  Following completion of the above, adjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






